DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 16-23, and species B(i) in the reply filed on November 23, 2021 is acknowledged.
Applicant's election with traverse of species A(i) is acknowledged.  Applicant’s argument regarding the species restriction between A(i) and A(ii) is found persuasive. Thus, the species restriction between A(i) and A(ii) is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (2,897,632). Fowler discloses a system for forming a curved glass article from a glass sheet, wherein the typical system comprises a support ring (col. 2 lines 1-10, 20-39).  Fowler teaches the support ring is shaped and sized to engage the glass sheet at its edges only, allowing the glass sheet to sag. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the ring to natural . 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (2,897,632) as applied to claim 16 above, and further in view of Feigenblum (2018/0057389), as made evident by Agazhanov et al. (Thermophysical properties of Iconel 718 alloy, J. Phys.: Conf. Ser. 1382 012175). Fowler doesn’t specify a thermal diffusivity of the support ring used for shaping the glass sheet. Feigenblum teaches a method for shaping glass sheets comprising heating a glass sheet to a temperature of 700-800°C to soften the glass sheet and shaping the heated glass sheet under the effect of gravity with a shaping tool ([0004]).  Feigenblum teaches the shaping tool are exposed to high temperatures, which can damage the tool ([0005]). Thus, ®, which naturally has a low thermal diffusivity and high wear resistance at high temperatures ([0087]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a similar material for the support ring of Fowler used for shaping the glass sheet, as it is a suitable material for handling the high temperatures required for heating the glass sheet for shaping, as taught by Feigenblum.
Furthermore, Iconel 718® comprises a low thermal diffusivity, as made evident by Agazhanov who discloses Iconel 718® has a thermal diffusivity rate of less than 4 x10-6 m2/s, at a temperature of 600°K (Table 2).
 Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al. (2,897,632) as applied to claim 16 above, and further in view of Schillings et al. (2020/0156984).  Fowler doesn’t specify a size for the support ring railings. Schillings also teaches a support ring for shaping of a glass sheet. Schillings teaches  the contact surface between the ring and glass sheet changes due to the shaping and traditional support ring rails can leave markings on the glass sheets ([0003]). Schillings teaches a support ring comprising a radially inward facing inner surface defining an open central cavity, a radially outward facing surface, an upper surface surrounding the open central cavity at an upper end of the support ring, and a bottom surface opposite the upper surface, wherein the glass sheet is supported from the upper surface of the support ring with a central region of the glass sheet suspended over the open central cavity of the support ring ([0007]-[0009]). Schillings also teaches an average width “B” of the support ring measured between the radially inward facing surface and the radially outward facing surface is greater than 3mm, such as 3cm to 20cm ([0021]). From .  
 Regarding claim 22, Fowler doesn’t specify a solid contiguous ring.  Schillings teaches support rings can typically be discontinuous frames or a complete (contiguous) frame (figure 1, [0007]). As it is well known for shaping tools for shaping glass to be made of metal, a complete frame formed from metal would comprise of a solid contiguous section of metal material. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a complete ring comprising a solid contiguous second of metal as a known alternative to discontinuous rings, as they predictably provide for successful shaping of curved glass sheets suitable for automobile windshields, as taught by Schillings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of copending Application No. 16/753,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both similarly discloses a support ring with a central cavity and having a low thermal diffusivity, a heating station, wherein the support ring is configured to conduct heat away from the glass sheet such that the aspect of heating of the portion of the glass sheet that is in contact with the support ring is less than the aspect of heating for the rest of the glass sheet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741